BROWN, P. J.
(dissenting). I do not concur in the conclusion of Judge PRATT that the assignment is void because made to the president of the corporation. The execution of the assignment was authorized by a resolution of the trustees, and the president empowered to select the assignee. Assuming that the selection of himself by the president as the assignee was not within the terms of the resolution, its execution of the assignment was not a void act. The president was not prohibited from being assignee by any rule of law or by-law of the corporation. If not authorized by the resolution, his selection was a thing the trustees could ratify, and, as they do not question the validity of his selection, I do not think creditors can successfully assail the assignment on that ground. The deed may have been voidable at the option of the corporation, but it certainly was not void. Neither do I agree with the contention that the assignment is void for the reason that the certificate *19of acknowledgment is defective. The testimony is uncontradicted that it was acknowledged in the state of New Jersey. The statute of this state does not require the certificate of acknowledgment to appear upon the assignment. All that is required is that it be acknowledged. Every fact, however, which is essential to a valid acknowledgment appears in the two certificates signed by the master in chancery. The two certificates should be read together in connection with the instrument itself, and, so read, I think there is no difficulty in upholding the instrument as a valid deed. Claflin v. Smith, 35 Hun, 372; Smith v. Boyd, 101 N. Y. 472, 5 N. E. 319. But there still remains the question whether the instrument was a New Jersey assignment or made under the New York law. If it is to be treated as a New Jersey assignment, the plaintiff concedes it to be void as against the defendants. This question was, I think, one of fact. The testimony would support a conclusion either way. The defendants asked to have this question submitted to the jury, but the court refused. The plaintiff treated the question as one for the decision of the court, and asked for a direction of a verdict in his favor. The court granted the plaintiff’s motion, and the parties then stipulated that, upon the motion made by the defendants for a new trial, the court, instead of granting a new trial, might direct a verdict for defendants or dismiss the complaint, and that plaintiff might have an exception thereto. Under this stipulation the court subsequently made an order dismissing the complaint. The plaintiff thereupon moved for a new trial upon his exception, and the motion was ordered to be heard in the first instance at the general term. Under the stipulation of the parties, the. question whether the assignment was intended as a New York or New Jersey deed was clearly left to the decision of the court, and it was empowered to draw the proper inferences from the testimony and determine the fact. The case does not show upon what precise ground the court placed its decision, but it may have decided that the assignment was under the New Jersey law. The assignor was a New Jersey corporation, and the assignment was authorized, executed, acknowledged, and delivered in that state. The presumption, therefore, was that it was intended to be operative under the New Jersey law. The testimony to the contrary is not so conclusive that we can say that the court erred in so holding, and upon this appeal we must therefore assume the fact to be that the deed was a New Jersey instrument. For these reasons I concur in a denial of the motion.